Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, in the reply filed on April 26, 2021, is acknowledged.  Claims 12-22 and 25-31 read on the elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation of “wherein the case comprises a base portion supporting the LED chip,” is unclear because the claim previously recites “a case formed with an accommodation space that accommodates the LED chip.”  Thus, it is unclear if the case is required to comprise one or both of “an accommodation space” and “a base portion”?  Also, the relationship between “a base portion” and “an accommodation space” is unclear, and specification does not clearly describe or define “an accommodation space.”  Thus, the scope of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 12, as best understood by the Office, is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al. (US 20100127300; cited by Applicant, hereinafter, Lee).
Regarding claim 12, Lee discloses an LED module 20 (Figs. 1 and 2) comprising: 
at least one LED chip L (Figs. 1 and 2, ¶ [0052]); and 
a case 21 (Figs. 1 and 2, ¶ [0048]-[0052]) comprising: an accommodation space 25 (Figs. 1 and 2, ¶ [0051]) that accommodates the LED chip L (Figs. 1 and 2), a base portion 26 (Figs. 1 and 2) within the accommodation space 25 (Figs. 1 and 2) and supporting the LED chip L (Figs. 1 and 2, ¶ [0051]), and a reflecting portion 24 (Figs. 1 and 2, ¶ [0052]) formed integral with the base portion 26 (Figs. 1 and 2), 
wherein the reflecting portion 24 (Figs. 1 and 2) surrounding the LED chip L in plan view (Fig. 1), and 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12-21 and 30-31, as best understood by the Office, are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Kim et al. (US 2010/0128461; cited by applicant, hereinafter, Kim) by Lee et al. (US 20100127300; cited by applicant, hereinafter, Lee).



at least one LED chip 110/111 (Fig. 2, ¶ [0023]); and 
a case 100 (Fig. 2, ¶ [0023]) comprising: an accommodation space (Fig. 2, ¶ [0024]: “accommodation recesses”) that accommodates the LED chip 110/111 (Fig. 2), a base portion (Fig. 2, ¶ [0026]: “mounting portions”) within the accommodation space (Fig. 2) and supporting the LED chip 110/111 and a reflecting portion (Fig. 2, ¶ [0024]: “reflective material may be formed on a sidewall of the accommodation recess and a lateral surface of the barrier wall 101”) formed integral with the base portion (Fig. 2), 
wherein the reflecting portion (Fig. 2: “sidewall of the accommodation recess” and “lateral surface of the barrier wall 101”) surrounding the LED chip 110/111 in plan view (Fig. 2).
Thus, Kim discloses all the limitations of the claim with the exception of explicitly disclosing: wherein the base portion and the reflection portion of the case are made of a same ceramic material.  However, Lee discloses an analogous invention, including: Lee discloses an LED module 20 (Figs. 1 and 2) comprising: at least one LED chip L (Figs. 1 and 2, ¶ [0052]); and a case 21 (Figs. 1 and 2, ¶ [0048]-[0052]) comprising a base portion 26 (Figs. 1 and 2) and a reflecting portion 24 (Figs. 1 and 2), wherein the base portion 26 (Figs. 1 and 2) and the reflecting portion 24 (Figs. 1 and 2) are made of a same ceramic material (¶ [0050]-[0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Kim and Lee, and form the base portion and the reflection portion of the case using a same ceramic material, because Lee teaches that ceramic material has excellent heat resistance and heat transfer properties, and thus, improves heat dissipation in LED packages (¶ [0009]-[0011]).

a penetration conductor 122 (Fig. 2 of Kim) connected to the LED chip 110/111, wherein the base portion comprises a first surface and a second surface that are spaced apart from each other in a thickness direction of the base portion (Fig. 2), the first surface facing the accommodation space (Fig. 2), the penetration conductor 122 comprises a first end, a second end, and an intermediate portion connecting the first end and the second end (Fig. 2: the first end is the portion of conductor 122 connected to the LED chip 110/111 via the wire-bond, the second end is the portion of 122 exposed outside the package body 100, and the intermediate portion is the portion of 122 embedded within the package body 100), the intermediate portion being elongated in parallel to the first surface of the base portion (Fig. 2: mounting body of body 100); and
wherein an entirety of the intermediate portion of the penetration conductor 122 (Fig. 2 of Kim) is embedded in the base portion 100 (Fig. 2); 
wherein the first end of the penetration conductor 122 (Fig. 2) has an end face flush with the first surface of the base portion (Fig. 2: mounting portion of body 100), and the second end of the penetration conductor has an end face flush with the second surface of the base portion 100 (Fig. 2); and
wherein the penetration conductor 122 (Fig. 2) is disposed at a position that does not overlap with the LED chip in plan view (Fig. 2); and
wherein the second end of the penetration conductor 122 (Fig. 2) is disposed at a position that overlaps with the reflecting portion in plan view (Fig. 2); and
further comprising a conductive pad (Fig. 2) disposed in the accommodation space (¶ [0026]), wherein the at least one LED chip 110/111 comprises a first LED chip and a second LED chip 110/111 that are spaced apart from each other in plan view (Fig. 2), the first LED chip and the second LED chip being electrically connected to the conductive pad in common (Fig. 2); and

wherein a distance between the first LED chip 110 and the conductive pad is different from a distance between the second LED chip 111 and the conductive pad (Fig. 2);
further comprising an active element (Fig. 5) for protection of the first LED chip and the second LED chip, wherein the active element is electrically connected to the conductive pad (Fig. 5); 
further comprising a light-transmitting portion filled in the accommodation space and covering the LED chip (Figs. 3A-3D, ¶ [0041]); and 
wherein the light-transmitting portion comprises a resin material and a fluorescent substance mixed in the resin material (¶ [0041]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829